                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

ARMENIA INGRAM,                                       )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )         No. 3:20-cv-376-HBG
                                                      )
ADT LLC,                                              )
                                                      )
       Defendant.                                     )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties for all further proceedings, including entry

of judgment. [Doc. 21]

       This matter came before the Court on November 19, 2020, for a scheduling conference.

During the conference, the parties agreed that the Scheduling Order [Doc. 18] previously entered

in this matter would remain in place, however, the Court advised the parties that the trial and

pretrial conference in this matter would need to be continued. The parties agreed to reset the trial

to February 14, 2022, and the final pretrial conference to February 1, 2022.

       Accordingly, with the agreement of the parties, it is hereby ORDERED that the trial in

this matter is reset for February 14, 2022, in Knoxville, and the final pretrial conference is reset

for February 1, 2022, at 9:30 a.m. in Knoxville. All other deadlines shall remain as previously

set.

        IT IS SO ORDERED.
                                             ENTER:


                                              United States Magistrate Judge




 Case 3:20-cv-00376-HBG Document 23 Filed 11/19/20 Page 1 of 1 PageID #: 80
